                    Case 1:20-mj-01316-UA Document 14 Filed 07/17/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




                       20 MAG 1316
Mag. Dkt. No.       20 Mag.     1316                                              Date
                                                                                            2/5/2020
                                                                                         7/17/2020
                       20R00284
                    2020R00284
     USAO No.

The Government respectfully requests the Court to dismiss without prejudice the
        Complaint                  Removal Proceedings in


United States v.      Lazaro Francisco Escalera
                              LAZARO FRANCISCO    ColonCOLON
                                               ESCALERA


The Complaint/Rule 40 Affidavit was filed on                  2/5/2020

      U.S. Marshals please withdraw warrant




                                                                   SEBASTIAN SWETT Digitally
                                                                           SHEB SWETT
                                                                                             signed by SEBASTIAN SWETT
                                                                                    Date: 2020.07.17 10:33:16 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                             (print name if signature handwritten)
SO ORDERED:
         July 17, 2020
DAT E:                         7/17/20



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
